Title: From George Washington to Alexander McDougall, 6 November 1782
From: Washington, George
To: McDougall, Alexander


                  
                     Dear Sir
                     Head Quarters Newburg 6 November 1782
                  
                  Being about to make a general disposition for the command of the Army during the Winter and having it now in my power to place a Division of Troops in this Cantonment under your Orders I must request to be informed by you, as soon as possible whether your State of Health will enable you to accept that Command or not.
                  At the same time I shall be happy to give you a Command suitable to your Rank I think it proper to inform you, that the situation of the Service will, in case your Health requires your being absent to re establish it, admit of that indulgence without essential injury; so that my only wish is that in making your Option you may act perfectly agreable to your own inclination and feelings.  I am Dr Sir Your very Obed. servt
                  
                     Go: Washington
                  
               